Parker, J.
(dissenting): I concede the question whether plaintiff is liable . for payment of the compensating tax on the involved articles of tangible personal property depends upon the interpretation to be placed upon the word “consumption,” as used in G. S. 1945 Supp. 79-3704 (a), but T cannot agree, after applying the usual tests for ascertainment of legislative intent, with the conclusion of the majority it was the intent and purpose of the legislature in enacting that section in its present form to limit its application to articles of tangible personal property brought into the state by a public utility for use in such manner as to accomplish their direct and immediate consumption in interstate commerce.
*469At the very outset, I desire to state I find myself unable to concur in the majority conclusion the compensating tax act imposes a tax on the privilege of using, storing or consuming all articles of tangible personal property bought outside and thereafter brought within the state by a public utility for consumption in interstate commerce. To me, by language which is clear, concise and unambiguous, and permits of no judicial inquiry as to its meaning, notwithstanding the other provisions of the act, G. S. 1945 Supp. 79-3704 (a), is susceptible of but one construction. That is, that the provisions of the act itself do not apply to such property as is consumed in interstate commerce and therefore no tax is ever imposed thereon.' Even so, it-is nevertheless necessary to determine just what the legislature meant by the phrase “consumption — in interstate commerce.” However, once the act is construed as imposing no tax on property brought into the state for “consumption” in interstate commerce, I point out that in the determination of legislative intent in the use of such phrase the rule of statutory construction, requiring that a statute be so construed as to give force and effect to each and all of its provisions, if possible, is entitled to little weight and consideration. By the same token there is involved no question of nullification of the terms of G. S. 1945 Supp. 79-3703, the sole question being what was the intent of the legislature in limiting nontaxable property under the act to that brought into the state for “consumption” in interstate commerce. »,
The indications of legislative intent responsible for my position will be stated as briefly as possible.
1. From the standpoint of legislative history the fact the present compensating tax act, the primary purpose of which was to permit the imposition of an excise tax on all property brought into the state, was presented to the legislature in preliminary draft taxing all property of public utilities regardless of the purpose for which it was brought into the state, thereafter came out of the tax committee of the Senate as Senate bill No. 290, and was eventually enacted with section 79-3704 (a), in its present form, at a time when the legislature was fully cognizant of the force and effect of the decision in Southern Pacific v. Gallagher, 306 U. S. 167, 83 L. Ed. 587, is highly significant.
2. Of equal importance, since we cannot assume the legislature ignored it, is the language to be found in the opinion of Southern Pacific v. Gallagher, supra, which, to me, requires a conclusion, that *470when used with respect to tangible property as a technical term in interstate commerce, the word is construed and regarded by the Supreme Court of the United States as having application to all property which by reason of its use in interstate commerce is consumed by either immediate or gradual processes. That language reads:
■ “All purchases may be said to be dedicated to consumption in the interstate transportation business of appellant. . . .
“We think there was a taxable moment when the former had reached the end of their interstate transportation and had not begun to be consumed in interstate operation. At that moment, the tax on storage and use — retention and exercise of a right of ownership, respectively, was effective. The interstate movement was complete. The interstate consumption had not begun. ...” (306 ü. S. 173, 177.)
Another indication appears in section 79-3704(a) itself. To be explicit, the very fact the legislature saw fit to omit from its general clause providing, “the provisions of this act shall not apply,” the phrase “in respect to the use, storage or consumption of any article of tangible, personal property,” and instead inserted such phrase in subsequent clauses in supplemental form, is entitled to some weight as evidencing an intention to make the exclusion from imposition of the tax extend to all use, all storage and all consumption of property brought into the state for purposes of interstate commerce. This fact becomes particularly significant when, on examination of the other clauses.of the same section, it becomes obvious each has direct application to all use, storage or consumption of property.
Further indicia of intent are to be found in the use of the word “consumption” by the legislature in section 79-3704 (a) from the fact that at the time the compensating tax act was under consideration and on the date it was actually enacted the legislature was bound to know: (a) That under well-established and accepted definitions of such word it is commonly construed as having reference to the using up of anything irrespective of whether that use is gradual or immediate; (6) that in the last expression of the Supreme Court of the United States, in Southern Pacific v. Gallagher, supra, that tribunal had definitely indicated purchases of property, similar in kind to that here involved, were not only dedicated to but purchased for consumption in interstate commerce, and (c) that if it had intended the term to have any less import than the unqualified and all-inclusive meaning attributed to it by accepted definitions *471and the Supreme Court of the United States in the case mentioned it could positively and definitely have accomplished that result by use of the phrase “immediate consumption,” or “direct consumption,” or “immediate and direct consumption,” in its stead.
' Based upon the foregoing considerations, I am convinced the term “consumption” as used in G. S. 1945 Supp. 79-3704 (a) should be construed as having reference to all use of property in interstate commerce, irrespective of whether it is to .be destroyed by immediate, gradual or ultimate processes. My conclusion would require a reversal of the judgment. I therefore dissent.
Burch, J., joins in the foregoing dissenting opinion.